Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/30/2018.
Claims 1-20 are examined in this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number “132”, Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 17, the claim recites the limitation of “a biasing member” in line 1. This limitation is an example of double inclusion (see MPEP 2173.05(o)). It is unclear if this limitation has antecedent basis as previously claimed, or if this limitation is for another structure of a biasing member. For examining purposes the biasing member will be interpreted as having antecedent basis on the biasing member previously claimed in claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7,15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brailey (US 20130160613 A1).
Regarding claim 1, Parihar discloses A handle (Fig. 1) for a tool comprising: a shaft (103 and/or 104) having a proximal end and a distal end (Fig. 2a-Fig.2b); a gripping handle (116) affixed to the proximal end of the shaft (Fig. 2a); a bushing (108) attached to the distal end of the shaft (Fig, 2a), the bushing (108) including a plurality of flexible members (110) circumferentially spaced apart; and a sleeve (105) circumscribing the shaft (103) and the bushing (108), wherein the sleeve (105) is moveable between a first position substantially covering an entirety of the bushing [0042] and a second position spaced from a most distal end of the bushing [0044].
Note that the recitation in the preamble of Claim 1, “for surgical tool", is considered to be an intended use limitation. The Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, further comprising a biasing member (140) biasing the sleeve (105) towards the distal end.
Regarding claim 3, wherein the biasing member (140) circumscribes a reduced diameter neck portion of the shaft (Fig. 2a).
Regarding claim 4, wherein the shaft (103/104) includes a reduced diameter neck portion adjacent the bushing (Fig. 2b).
Regarding claim 5, wherein the sleeve (105) includes a flange (Fig. 2b) for engaging the bushing (108).
Regarding claim 7, wherein a most distal end of the plurality of flexible members (110) is axially spaced from a most distal end of the bushing (108) (Fig. 4).
Regarding claim 15, A clutch assembly for grasping a tool comprising (Fig. 1): a bushing (108) having a plurality of flexible members (110) circumferentially spaced apart; and a sleeve (105) circumscribing the bushing (108) and moveable between a first position substantially covering the bushing and a second position spaced from a distal end of the bushing [0042]-[0044].
Regarding claim 16, further comprising a biasing member (140) biasing the sleeve (105) towards the distal end of the bushing.
Regarding claim 17, further comprising a biasing member (140) between the sleeve (105) and the bushing for biasing one of the sleeve and the bushing [0040]-[0045].
Regarding claim 18, wherein the sleeve (105) includes a flange (Fig. 2b) for engaging a circumferential wall defined by the bushing (108).
Regarding claim 20, wherein a most distal end of the plurality of flexible members (110) is axially spaced from a most distal end of the bushing (108) (Fig. 4).

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..
The following is a statement of reasons for the indication of allowable subject matter for claim 8:
The prior art of record fails to disclose, teach, or fairly suggest A handle for a surgical instrument comprising: a shaft having a proximal end and a distal end; a gripping handle attachable to the proximal end of the shaft; a socket extending from the distal end of the shaft, the socket including a moveable member moveable between a first position defining a first circumference of the socket and a second position defining a second circumference of the socket greater than the first circumference; and a sleeve circumscribing the shaft and the socket, wherein the sleeve is moveable along the axial direction of the shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731